                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                  CIVIL ACTION

                      v.                          NO. 18-5112

 CORRECTIONAL DENTAL
 ASSOCIATES, et al.

                                           ORDER


       AND NOW, this 8th day of November 2019, upon considering Defendants Dr. Reynolds',

Dr. Taylor's, and Dr. Fowler's Notices of intent to enter judgment of non pros (ECF Doc. Nos.

87, 97), pro se Plaintiffs Response (ECF Doc. No. 95), and for reasons in the accompanying

Memorandum, it is ORDERED Defendants' Notices (ECF Doc. Nos. 87, 97) are STRICKEN as

the pro se Plaintiff judicially admits he is not seeking a remedy under Pennsylvania state law for

professional negligence and limits his claims solely to deliberative indifference under the

Constitution.
